Citation Nr: 1733885	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for colorectal cancer, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Subsequent to the Statement of the Case (SOC) issued in August 2013, additional documents were associated with the Veteran's claims file.  While the Veteran filed his substantive appeal in September 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, this evidence was obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim is being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for colorectal cancer.  The AOJ has previously conceded that the Veteran was exposed to herbicide agents during active service based on a June 2001 report from the National Personnel Records Center, although this is inconsistent with detailed personnel records received at a later date.  See, e.g., August 2013 SOC; service personnel record Transfer and Receipt entry November 1967 to January 1968.  Nevertheless, The Board notes that colorectal cancer is not included on the list of disease for which presumptive service connection is warranted due to herbicide agent exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2017).  Entitlement to service connection, however, may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a "low threshold."   See id.

In this case, the Veteran has not been afforded a VA examination and a VA opinion has not been obtained.  Of record is a September 2012 letter from a private doctor, Dr. V.P., that stated that the Veteran "has a diagnosis of colorectal cancer diagnosed 2/13/2012," that referenced the Veteran being exposed to Agent Orange by drinking water aboard an aircraft carrier during deployments to the Western Pacific and that stated that "[t]his diagnosis could potentially be a consequence of exposure to a known carcinogenic such as Agent Orange."  While this provided opinion is speculative in nature and lacks a rationale (and is therefore not sufficient medical evidence to make a decision on the claim), it does provide evidence that indicates that the claimed disability of colorectal cancer may be associated with the Veteran's conceded in-service herbicide exposure.  The Board accordingly finds that the "low threshold" for a VA examination or opinion outlined in McLendon has been met and that remand is therefore required to obtain a VA opinion, as outlined further in the remand directives below.

In addition, VA treatment records dated in July 2013, January 2014 and April 2015 referenced continued treatment from Dr. V.P., who as referenced above provided an opinion relating to the Veteran's colorectal cancer.  While records from Dr. V.P. are of record, the most recent records of record are from 2012.  In addition, a December 2015 VA treatment record referenced that the Veteran "cont[inued] under Dr[. B.] for rectal ca[ncer]."  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Dr. V.P. or Dr. B., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2017) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include any records from Dr. V.P. or Dr. B., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2017).  The Veteran must then be given an opportunity to respond.

2.  Obtain a VA opinion that addresses the Veteran's colorectal cancer claim.  If the medical professional determines that examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's colorectal cancer had its onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service herbicide agent exposure.

While review of the entire claims folder is required, attention is invited to a September 2012 letter from a private doctor, Dr. V.P., which stated that the Veteran's colorectal cancer "could potentially be a consequence of exposure to a known carcinogenic such as Agent Orange."
For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  In this regard, the mere fact that a VA presumption has not been established for the particular disability at issue (i.e., colorectal cancer) is not dispositive of the issue of nexus and consideration must still be given to the exposure.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



